 Case 2:20-cv-00108-JRG Document 44 Filed 11/25/20 Page 1 of 2 PageID #: 766




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SOVEREIGN PEAK VENTURES, LLC,                      §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NOS. 2:20-CV-00107-JRG
                                                   §                                (LEAD)
LG ELECTRONICS, INC., LG                           §                     2:20-CV-00108-JRG
ELECTRONICS USA, INC.,                             §                     2:20-CV-00109-JRG
                                                   §
                Defendants.                        §

                                             ORDER

       Before the Court is Plaintiff Sovereign Peak Ventures, LLC (“SPV”) and Defendants LG

Electronics, Inc. and LG Electronics U.S.A., Inc.’s (together, “LG”) (with SPV, the “Parties”) Joint

Stipulation for Dismissal with Prejudice (the “Stipulation”). (Dkt. No. 72). In the same, the Parties

dismiss all claims asserted against one another in the above-captioned matter with prejudice under

Rule 41(a)(1)(A)(ii). Having considered the Stipulation, the Court ACCEPTS and ENTERS the

same and RECGONIZES that all claims asserted in the above-captioned matter are DISMISSED

WITH PREJUDICE.

       It is ORDERED that each party shall bear its own costs, expenses, and attorneys’ fees. All

pending requests for relief not explicitly granted herein are DENIED AS MOOT. In light of such

mootness, the Court’s Order setting a motion hearing for December 7, 2020 (Dkt. No. 71) is hereby

VACATED and SET ASIDE.

       As all claims in this consolidated action have been resolved, the Clerk is directed to

CLOSE the above-captioned Lead Case and Member Cases.
Case 2:20-cv-00108-JRG Document 44 Filed 11/25/20 Page 2 of 2 PageID #: 767




  So ORDERED and SIGNED this 25th day of November, 2020.




                                          ____________________________________
                                          RODNEY GILSTRAP
                                          UNITED STATES DISTRICT JUDGE




                                     2
